SILICON VALLEY BANCSHARES

1997 EQUITY INCENTIVE PLAN

Adopted December 19, 1996
Approved by Shareholders April 17, 1997
Amended as of September 8, 1997
Amended as of July 20, 2000
Amended as of February 15, 2001
Amended as of April 19, 2001
Amended as of May 16, 2001

1.                       PURPOSES.

             (a)                      The purpose of the Plan is to provide a
means by which selected Employees and Directors of and Consultants to the
Company, and its Affiliates, may be given an opportunity to benefit from
increases in value of the stock of the Company through the granting of (i)
Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) stock bonuses,
(iv) rights to purchase restricted stock, and (v) stock appreciation rights, all
as defined below.

             (b)                      The Company, by means of the Plan, seeks
to retain the services of persons who are now Employees or Directors of or
Consultants to the Company or its Affiliates, to secure and retain the services
of new Employees, Directors and Consultants, and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.

             (c)                      The Company intends that the Stock Awards
issued under the Plan shall, in the discretion of the Board or any Committee to
which responsibility for administration of the Plan has been delegated pursuant
to subsection 3(c), be either (i) Options granted pursuant to Section 6 hereof,
including Incentive Stock Options and Nonstatutory Stock Options, (ii) stock
bonuses or rights to purchase restricted stock granted pursuant to Section 7
hereof, or (iii) stock appreciation rights granted pursuant to Section 8
hereof.  All Options shall be separately designated Incentive Stock Options or
Nonstatutory Stock Options at the time of grant, and in such form as issued
pursuant to Section 6, and a separate certificate or certificates will be issued
for shares purchased on exercise of each type of Option.

2.                       DEFINITIONS.

             (a)                      "Affiliate" means any parent corporation
or subsidiary corporation, whether now or hereafter existing, as those terms are
defined in Sections 424(e) and (f) respectively, of the Code.

             (b)                      "Board" means the Board of Directors of
the Company.

             (c)                      "Code" means the Internal Revenue Code of
1986, as amended.


             (d)                      "Committee" means a Committee appointed by
the Board in accordance with subsection 3(c) of the Plan.

             (e)                      "Company" means Silicon Valley Bancshares,
a Delaware corporation.

             (f)                       "Concurrent Stock Appreciation Right" or
"Concurrent Right" means a right granted pursuant to subsection 8(b)(2) of the
Plan.

             (g)                      "Consultant" means any person, including
an advisor, engaged by the Company or an Affiliate to render consulting services
and who is compensated for such services, provided that the term "Consultant"
shall not include Directors who are paid only a director's fee by the Company or
who are not compensated by the Company for their services as Directors.

             (h)                      "Continuous Status as an Employee,
Director or Consultant" means that the service of an individual to the Company,
whether as an Employee, Director or Consultant, is not interrupted or
terminated.  The Board or the chief executive officer of the Company may
determine, in that party's sole discretion, whether Continuous Status as an
Employee, Director or Consultant shall be considered interrupted in the case
of:  (i) any leave of absence approved by the Board or the chief executive
officer of the Company, including sick leave, military leave, or any other
personal leave; or (ii) transfers between the Company, Affiliates or their
successors.

             (i)                       "Covered Employee" means the chief
executive officer and the four (4) other highest compensated officers of the
Company for whom total compensation is required to be reported to shareholders
under the Exchange Act, as determined for purposes of Section 162(m) of the
Code.

             (j)                       "Director" means a member of the Board.

             (k)                     "Employee" means any person, including
Officers and Directors, employed by the Company or any Affiliate of the
Company.  Neither service as a Director nor payment of a director's fee by the
Company shall be sufficient to constitute "employment" by the Company.

             (l)                       "Exchange Act" means the Securities
Exchange Act of 1934, as amended.

             (m)                     "Fair Market Value" means, as of any date,
the value of the common stock of the Company determined as follows:

                           (1)                      If the common stock is
listed on any established stock exchange or traded on the Nasdaq National Market
or the Nasdaq SmallCap Market, the Fair Market Value of a share of common stock
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Company's common stock) on the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

                           (2)                      In the absence of such
markets for the common stock, the Fair Market Value shall be determined in good
faith by the Board.

 

             (n)                      "Incentive Stock Option" means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

             (o)                      "Independent Stock Appreciation Right" or
"Independent Right" means a right granted pursuant to subsection 8(b)(3) of the
Plan.

             (p)                      “Non-Employee Director” means a Director
who either (i) is not a current Employee or Officer of the Company or its parent
or subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or subsidiary for services rendered as a consultant or in
any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S–K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction as to which disclosure would be required under Item
404(a) of Regulation S-K, and is not engaged in a business relationship as to
which disclosure would be required under Item 404(b) of Regulation S-K; or (ii)
is otherwise considered a “non-employee director” for purposes of Rule 16b-3.

             (q)                      "Nonstatutory Stock Option" means an
Option not intended to qualify as an Incentive Stock Option.

             (r)                      "Officer" means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

             (s)                      "Option" means a stock option granted
pursuant to the Plan.

             (t)                       "Option Agreement" means a written
agreement between the Company and an Optionee evidencing the terms and
conditions of an individual Option grant.  Each Option Agreement shall be
subject to the terms and conditions of the Plan.

             (u)                      "Optionee" means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

             (v)                      "Outside Director" means a Director who
either (i) is not a current employee of the Company or an "affiliated
corporation" (within the meaning of the Treasury regulations promulgated under
Section 162(m) of the Code), is not a former employee of the Company or an
"affiliated corporation" receiving compensation for prior services (other than
benefits under a tax qualified pension plan), was not an officer of the Company
or an "affiliated corporation" at any time, and is not currently receiving
direct or indirect remuneration from the Company or an "affiliated corporation"
for services in any capacity other than as a Director, or (ii) is otherwise
considered an "outside director" for purposes of Section 162(m) of the Code.

             (w)                     "Plan" means this 1997 Equity Incentive
Plan.

             (x)                      "Rule 16b-3" means Rule 16b-3 of the
Exchange Act or any successor to Rule 16b-3, as in effect with respect to the
Company at the time discretion is being exercised regarding the Plan.


             (y)                      "Securities Act" means the Securities Act
of 1933, as amended.

             (z)                      "Stock Appreciation Right" means any of
the various types of rights which may be granted under Section 8 of the Plan.

             (aa)                    "Stock Award" means any right granted under
the Plan, including any Option, any stock bonus, any right to purchase
restricted stock, and any Stock Appreciation Right.

             (bb)                    "Stock Award Agreement" means a written
agreement between the Company and a holder of a Stock Award evidencing the terms
and conditions of an individual Stock Award grant.  Each Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

             (cc)                    "Tandem Stock Appreciation Right" or
"Tandem Right" means a right granted pursuant to subsection 8(b)(1) of the Plan.

3.          ADMINISTRATION.

             (a)                      The Plan shall be administered by the
Board unless and until the Board delegates administration to a Committee, as
provided in subsection 3(c).

             (b)                      The Board shall have the power, subject
to, and within the limitations of, the express provisions of the Plan:

                           (1)                      To determine from time to
time which of the persons eligible under the Plan shall be granted Stock Awards;
when and how each Stock Award shall be granted; whether a Stock Award will be an
Incentive Stock Option, a Nonstatutory Stock Option, a stock bonus, a right to
purchase restricted stock, a Stock Appreciation Right, or a combination of the
foregoing; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive stock pursuant to a Stock Award; whether a person shall be permitted to
receive stock upon exercise of an Independent Stock Appreciation Right; and the
number of shares with respect to which a Stock Award shall be granted to each
such person.

                           (2)                      To construe and interpret
the Plan and Stock Awards granted under it, and to establish, amend and revoke
rules and regulations for its administration.  The Board, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan or in
any Stock Award Agreement, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

                           (3)                      To amend the Plan or a Stock
Award as provided in Section 14.

                           (4)                      Generally, to exercise such
powers and to perform such acts as the Board deems necessary or expedient to
promote the best interests of the Company which are not in conflict with the
provisions of the Plan.


             (c)                      The Board may delegate administration of
the Plan to a committee or committees of the Board composed of one (1) or more
members (the "Committee").  In the discretion of the Board, the Committee may be
composed of two (2) or more Non-Employee Directors and/or Outside Directors.  If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, (and references in this Plan to the Board shall thereafter be to
the Committee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

4.                       SHARES SUBJECT TO THE PLAN.

             (a)                      Subject to the provisions of Section 13
relating to adjustments upon changes in stock, the stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate
seven-million-eight-hundred thousand (7,800,000) shares of the Company's common
stock.  If any Stock Award shall for any reason expire or otherwise terminate,
in whole or in part, without having been exercised in full, the stock not
acquired under such Stock Award shall revert to and again become available for
issuance under the Plan.  Shares subject to Stock Appreciation Rights exercised
in accordance with Section 8 of the Plan shall not be available for subsequent
issuance under the Plan.

             (b)                      The stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

5.                       ELIGIBILITY.

             (a)                      Incentive Stock Options and Stock
Appreciation Rights appurtenant thereto may be granted only to Employees.  Stock
Awards other than Incentive Stock Options and Stock Appreciation Rights
appurtenant thereto may be granted only to Employees, Directors or Consultants.

             (b)                      No person shall be eligible for the grant
of an Incentive Stock Option if, at the time of grant, such person owns (or is
deemed to own pursuant to Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any of its Affiliates unless the exercise price of such Option
is at least one hundred ten percent (110%) of the Fair Market Value of such
stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

             (c)                      Subject to the provisions of Section 13
relating to adjustments upon changes in stock, no person shall be eligible to be
granted Options and Stock Appreciation Rights covering more than two hundred
fifty thousand (250,000) shares of the Company's common stock in any calendar
year.


             (d)                      Subject to the provisions of Section 13
relating to adjustments upon changes in stock, the total number of shares
available to grant as stock bonus awards or under restricted stock purchase
agreements shall not exceed two hundred fifty thousand (250,000) shares of the
Company's common stock in any calendar year.

 

6.                       OPTION PROVISIONS.

             Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

             (a)                      Term.  No Option shall be exercisable
after the expiration of ten (10) years from the date it was granted.

             (b)                      Price.  The exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the stock subject to the Option on the date the Option is
granted; the exercise price of each Nonstatutory Stock Option shall be not less
than eighty-five percent (85%) the Fair Market Value of the stock subject to the
Option on the date the Option is granted.  Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

             (c)                      Consideration.  The purchase price of
stock acquired pursuant to an Option shall be paid, to the extent permitted by
applicable statutes and regulations, either (i) in cash at the time the Option
is exercised, or (ii) at the discretion of the Board or the Committee, at the
time of the grant of the Option, (A) by delivery to the Company of other common
stock of the Company, (B) according to a deferred payment or other arrangement
(which may include, without limiting the generality of the foregoing, the use of
other common stock of the Company) with the person to whom the Option is granted
or to whom the Option is transferred pursuant to subsection 6(d), or (C) in any
other form of legal consideration acceptable to the Board.  In the case of any
deferred payment arrangement, interest shall be compounded at least annually and
shall be charged at the minimum rate of interest necessary to avoid the
treatment as interest, under any applicable provisions of the Code, of any
amounts other than amounts stated to be interest under the deferred payment
arrangement.


             (d)                      Transferability.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the person to whom
the Incentive Stock Option is granted only by such person.  A Nonstatutory Stock
Option shall only be transferable by the Optionee upon such terms and conditions
as are set forth in the Option Agreement for such Nonstatutory Stock Option, as
the Board or the Committee shall determine in its sole discretion.  The person
to whom the Option is granted may, by delivering written notice to the Company,
in a form satisfactory to the Company, designate a third party who, in the event
of the death of the Optionee, shall thereafter be entitled to exercise the
Option.

             (e)                      Vesting.  The total number of shares of
stock subject to an Option may, but need not, be allotted in periodic
installments (which may, but need not, be equal).  The Option Agreement may
provide that from time to time during each of such installment periods, the
Option may become exercisable ("vest") with respect to some or all of the shares
allotted to that period, and may be exercised with respect to some or all of the
shares allotted to such period and/or any prior period as to which the Option
became vested but was not fully exercised.  The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate.  The provisions of this subsection 6(e) are subject to any Option
provisions governing the minimum number of shares as to which an Option may be
exercised.

             (f)                       Termination of Employment or Relationship
as a Director or Consultant.  In the event an Optionee's Continuous Status as an
Employee, Director or Consultant terminates (other than upon the Optionee's
death or disability or for Cause), the Optionee may exercise his or her Option
(to the extent that the Optionee was entitled to exercise it as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Optionee's Continuous
Status as an Employee, Director or Consultant (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement.  If, at the date of termination,
the Optionee is not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan.  If, after termination, the
Optionee does not exercise his or her Option within the time specified in the
Option Agreement, the Option shall terminate, and the shares covered by such
Option shall revert to and again become available for issuance under the Plan.

             In the event an Optionee's Continuous Status as an Employee,
Director or Consultant terminates for Cause, then the Option shall immediately
terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.  "Cause" shall be defined as an
act of embezzlement, fraud, dishonesty, or breach of fiduciary duty to the
Company, a deliberate disregard of the rules of the Company which results in
loss, damage or injury to the Company, any unauthorized disclosure of any of the
secrets or confidential information of the Company, inducing any client or
customer of the Company to break any contract with the Company or inducing any
principal for whom the Company acts as agent to terminate such agency relations,
or engaging in any conduct which constitutes unfair competition with the
Company, or any act which results in Optionee being removed from any office of
the Company by any bank regulatory agency.

             An Optionee's Option Agreement may also provide that if the
exercise of the Option following the termination of the Optionee's Continuous
Status as an Employee, Director, or Consultant (other than upon the Optionee's
death or disability) would result in liability under Section 16(b) of the
Exchange Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Option Agreement, or (ii)
the tenth (10th) day after the last date on which such exercise would result in
such liability under Section 16(b) of the Exchange Act.  Finally, an Optionee's
Option Agreement may also provide that if the exercise of the Option following
the termination of the Optionee's Continuous Status as an Employee, Director or
Consultant (other than upon the Optionee's death or disability) would be
prohibited at any time solely because the issuance of shares would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option, or
(ii) the expiration of a period of three (3) months after the termination of the
Optionee's Continuous Status as an Employee, Director or Consultant during which
the exercise of the Option would not be in violation of such registration
requirements.

             (g)                      Disability of Optionee.  In the event an
Optionee's Continuous Status as an Employee, Director or Consultant terminates
as a result of the Optionee's disability, the Optionee may exercise his or her
Option (to the extent that the Optionee was entitled to exercise it as of the
date of termination), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement.  If, at the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the shares covered by the unexercisable portion of the Option shall revert to
and again become available for issuance under the Plan.  If, after termination,
the Optionee does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the shares covered by such Option shall
revert to and again become available for issuance under the Plan.

             (h)          Death of Optionee.  In the event an Optionee's
Continuous Status as an Employee, Director or Consultant terminates as a result
of Optionee's death, the Option may be exercised (to the extent the Optionee was
entitled to exercise the Option as of the date of death) by the Optionee's
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the option upon the Optionee's
death pursuant to subsection 6(d), but only within the period ending on the
earlier of (i) the date twelve (12) months following the date of death (or such
longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of such Option as set forth in the Option Agreement.  If,
at the time of death, the Optionee was not entitled to exercise his or her
entire Option, the shares covered by the unexercisable portion of the Option
shall revert to and again become available for issuance under the Plan.  If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate, and the shares covered by such Option shall revert to
and again become available for issuance under the Plan.

             (i)                       Early Exercise.  The Option may, but need
not, include a provision whereby the Optionee may elect at any time while an
Employee, Director or Consultant to exercise the Option as to any part or all of
the shares subject to the Option prior to the full vesting of the Option.  Any
unvested shares so purchased may be subject to a repurchase right in favor of
the Company or to any other restriction the Board determines to be appropriate.

 

7.          TERMS OF STOCK BONUSES AND PURCHASES OF RESTRICTED STOCK.

             Each stock bonus or restricted stock purchase agreement shall be in
such form and shall contain such terms and conditions as the Board or the
Committee shall deem appropriate.  The terms and conditions of stock bonus or
restricted stock purchase agreements may change from time to time, and the terms
and conditions of separate agreements need not be identical, but each stock
bonus or restricted stock purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions as appropriate:

             (a)         Purchase Price.  The purchase price under each
restricted stock purchase agreement shall be such amount as the Board or
Committee shall determine and designate in such Stock Award Agreement, but in no
event shall the purchase price be less than eighty-five percent (85%) of the
stock's Fair Market Value on the date such award is made. Notwithstanding the
foregoing, the Board or the Committee may determine that eligible participants
in the Plan may be awarded stock pursuant to a stock bonus agreement in
consideration for past services actually rendered to the Company or for its
benefit.

             (b)         Transferability.  Rights under a stock bonus or
restricted stock purchase agreement shall be transferable by the grantee only
upon such terms and conditions as are set forth in the applicable Stock Award
Agreement, as the Board or the Committee shall determine in its discretion, so
long as stock awarded under such Stock Award Agreement remains subject to the
terms of the agreement.

             (c)         Consideration.  The purchase price of stock acquired
pursuant to a stock purchase agreement shall be paid either:  (i) in cash at the
time of purchase; (ii) at the discretion of the Board or the Committee,
according to a deferred payment or other arrangement with the person to whom the
stock is sold; or (iii) in any other form of legal consideration that may be
acceptable to the Board or the Committee in its discretion.  Notwithstanding the
foregoing, the Board or the Committee to which administration of the Plan has
been delegated may award stock pursuant to a stock bonus agreement in
consideration for past services actually rendered to the Company or for its
benefit.

             (d)         Vesting.  Shares of stock sold or awarded under the
Plan may, but need not, be subject to a repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board or
the Committee.

             (e)         Termination of Employment or Relationship as a Director
or Consultant.  In the event a Participant's Continuous Status as an Employee,
Director or Consultant terminates, the Company may repurchase or otherwise
reacquire any or all of the shares of stock held by that person which have not
vested as of the date of termination under the terms of the stock bonus or
restricted stock purchase agreement between the Company and such person.

8.                      STOCK APPRECIATION RIGHTS.

             (a)                      The Board or Committee shall have full
power and authority, exercisable in its sole discretion, to grant Stock
Appreciation Rights under the Plan to Employees or Directors of or Consultants
to, the Company or its Affiliates.  To exercise any outstanding Stock
Appreciation Right, the holder must provide written notice of exercise to the
Company in compliance with the provisions of the Stock Award Agreement
evidencing such right.  Except as provided in subsection 5(c), no limitation
shall exist on the aggregate amount of cash payments the Company may make under
the Plan in connection with the exercise of a Stock Appreciation Right.

             (b)                      Three types of Stock Appreciation Rights
shall be authorized for issuance under the Plan:

                           (1)                      Tandem Stock Appreciation
Rights.  Tandem Stock Appreciation Rights will be granted appurtenant to an
Option, and shall, except as specifically set forth in this Section 8, be
subject to the same terms and conditions applicable to the particular Option
grant to which it pertains.  Tandem Stock Appreciation Rights will require the
holder to elect between the exercise of the underlying Option for shares of
stock and the surrender, in whole or in part, of such Option for an appreciation
distribution.  The appreciation distribution payable on the exercised Tandem
Right shall be in cash (or, if so provided, in an equivalent number of shares of
stock based on Fair Market Value on the date of the Option surrender) in an
amount up to the excess of (A) the Fair Market Value (on the date of the Option
surrender) of the number of shares of stock covered by that portion of the
surrendered Option in which the Optionee is vested over (B) the aggregate
exercise price payable for such vested shares.

                           (2)                      Concurrent Stock
Appreciation Rights.  Concurrent Rights will be granted appurtenant to an Option
and may apply to all or any portion of the shares of stock subject to the
underlying Option and shall, except as specifically set forth in this Section 8,
be subject to the same terms and conditions applicable to the particular Option
grant to which it pertains.  A Concurrent Right shall be exercised automatically
at the same time the underlying Option is exercised with respect to the
particular shares of stock to which the Concurrent Right pertains.  The
appreciation distribution payable on an exercised Concurrent Right shall be in
cash (or, if so provided, in an equivalent number of shares of stock based on
Fair Market Value on the date of the exercise of the Concurrent Right) in an
amount equal to such portion as shall be determined by the Board or the
Committee at the time of the grant of the excess of (A) the aggregate Fair
Market Value (on the date of the exercise of the Concurrent Right) of the vested
shares of stock purchased under the underlying Option which have Concurrent
Rights appurtenant to them over (B) the aggregate exercise price paid for such
shares.

 

                           (3)                      Independent Stock
Appreciation Rights.  Independent Rights will be granted independently of any
Option and shall, except as specifically set forth in this Section 8, be subject
to the same terms and conditions applicable to Nonstatutory Stock Options as set
forth in Section 6.  They shall be denominated in share equivalents.  The
appreciation distribution payable on the exercised Independent Right shall be
not greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Independent Right) of a number of
shares of Company stock equal to the number of share equivalents in which the
holder is vested under such Independent Right, and with respect to which the
holder is exercising the Independent Right on such date, over (B) the aggregate
Fair Market Value (on the date of the grant of the Independent Right) of such
number of shares of Company stock.  The appreciation distribution payable on the
exercised Independent Right shall be in cash or, if so provided, in an
equivalent number of shares of stock based on Fair Market Value on the date of
the exercise of the Independent Right.

9.                       CANCELLATION AND RE-GRANT OF OPTIONS.

             (a)                      The Board or the Committee shall have the
authority to effect, at any time and from time to time,  (i) the repricing of
any outstanding Options and/or any Stock Appreciation Rights under the Plan
(subject to shareholder approval) and/or (ii) with the consent of the affected
holders of Options and/or Stock Appreciation Rights, the cancellation of any
outstanding Options and/or any Stock Appreciation Rights under the Plan and the
grant in substitution therefor of new Options and/or Stock Appreciation Rights
under the Plan covering the same or different numbers of shares of stock, but
having an exercise price per share not less than eighty-five percent (85%) of
the Fair Market Value (one hundred percent (100%) of the Fair Market Value in
the case of an Incentive Stock Option) or, in the case of a 10% shareholder (as
described in subsection 5(b)) receiving a new grant of an Incentive Stock
Option, not less than one hundred ten percent (110%) of the Fair Market Value)
per share of stock on the new grant date.  Notwithstanding the foregoing, the
Board or the Committee may grant an Option and/or Stock Appreciation Right with
an exercise price lower than that set forth above if such Option and/or Stock
Appreciation Right is granted as part of a transaction to which section 424(a)
of the Code applies.

             (b)                      Shares subject to an Option or Stock
Appreciation Right canceled under this Section 9 shall continue to be counted
against the maximum award of Options and Stock Appreciation Rights permitted to
be granted pursuant to subsection 5(c) of the Plan.  The repricing of an Option
and/or Stock Appreciation Right under this Section 9, resulting in a reduction
of the exercise price, shall be deemed to be a cancellation of the original
Option and/or Stock Appreciation Right and the grant of a substitute Option
and/or Stock Appreciation Right; in the event of such repricing, both the
original and the substituted Options and Stock Appreciation Rights shall be
counted against the maximum awards of Options and Stock Appreciation Rights
permitted to be granted pursuant to subsection 5(c) of the Plan.  The provisions
of this subsection 9(b) shall be applicable only to the extent required by
Section 162(m) of the Code.

             (c)         Notwithstanding the foregoing, the Board or Committee
will need shareholder approval prior to effecting the repricing of any
outstanding Options and/or any Stock Appreciation Rights under the Plan. 
Further, the Board or Committee will need shareholder approval prior to the
cancellation and re-granting under this Section 9 of any Option or Stock
Appreciation Right, if such cancellation and re-granting is done within six (6)
months of such cancellation.

10.                     COVENANTS OF THE COMPANY.

             (a)                      During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of stock required
to satisfy such Stock Awards.

             (b)                      The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of stock upon exercise of the Stock
Award; provided, however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any Stock Award or any stock
issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell stock upon exercise of such
Stock Awards unless and until such authority is obtained.

11.                     USE OF PROCEEDS FROM STOCK.

             Proceeds from the sale of stock pursuant to Stock Awards shall
constitute general funds of the Company.

12.                     MISCELLANEOUS.

             (a)                      The Board shall have the power to
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest pursuant to subsection
6(e), 7(d) or 8(b), notwithstanding the provisions in the Stock Award stating
the time at which it may first be exercised or the time during which it will
vest.

             (b)                      Neither an Employee, Director or
Consultant nor any person to whom a Stock Award is transferred under subsection
6(d), 7(b), or 8(b) shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such Stock Award
unless and until such person has satisfied all requirements for exercise of the
Stock Award pursuant to its terms.

             (c)                      Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any Employee,
Director, Consultant or other holder of Stock Awards any right to continue in
the employ of the Company or any Affiliate (or to continue acting as a Director
or Consultant) or shall affect the right of the Company or any Affiliate to
terminate the employment of any Employee with or without cause the right of the
Company's Board of Directors and/or the Company's shareholders to remove any
Director as provided in the Company's Bylaws and the provisions of the
California Corporations Code, or the right to terminate the relationship of any
Consultant subject to the terms of such Consultant's agreement with the Company
or Affiliate.


             (d)                      To the extent that the aggregate Fair
Market Value (determined at the time of grant) of stock with respect to which
Incentive Stock Options are exercisable for the first time by any Optionee
during any calendar year under all plans of the Company and its Affiliates
exceeds one hundred thousand dollars ($100,000), the Options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as Nonstatutory Stock Options.

             (e)                      The Company may require any person to whom
a Stock Award is granted, or any person to whom a Stock Award is transferred
pursuant to subsection 6(d), 7(b) or 8(b), as a condition of exercising or
acquiring stock under any Stock Award, (1) to give written assurances
satisfactory to the Company as to such person's knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters, and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Stock Award; and (2) to give written assurances satisfactory to
the Company stating that such person is acquiring the stock subject to the Stock
Award for such person's own account and not with any present intention of
selling or otherwise distributing the stock.  The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if
(i) the issuance of the shares upon the exercise or acquisition of stock under
the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (ii) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.

             (f)                       To the extent provided by the terms of a
Stock Award Agreement, the person to whom a Stock Award is granted may satisfy
any federal, state or local tax withholding obligation relating to the exercise
or acquisition of stock under a Stock Award by any of the following means or by
a combination of such means:  (1) tendering a cash payment; (2) authorizing the
Company to withhold shares from the shares of the common stock otherwise
issuable to the participant as a result of the exercise or acquisition of stock
under the Stock Award; or (3) delivering to the Company owned and unencumbered
shares of the common stock of the Company.

13.                     ADJUSTMENTS UPON CHANGES IN STOCK.

             (a)                      If any change is made in the stock subject
to the Plan, or subject to any Stock Award (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), the Plan will be
appropriately adjusted in the type(s) and maximum number of securities subject
to the Plan pursuant to subsection 4(a) and the maximum number of securities
subject to award to any person during any calendar year pursuant to subsection
5(c), and the outstanding Stock Awards will be appropriately adjusted in the
type(s) and number of securities and price per share of stock subject to such
outstanding Stock Awards.  Such adjustments shall be made by the Board or the
Committee, the determination of which shall be final, binding and conclusive. 
(The conversion of any convertible securities of the Company shall not be
treated as a "transaction not involving the receipt of consideration by the
Company.)"


             (b)                      In the event of "Change in Control,"
unless otherwise determined by the Board or Committee at the time of grant, all
outstanding Stock Awards shall immediately become one hundred percent (100%)
vested, and the Board shall notify all participants that their outstanding Stock
Awards shall be fully exercisable for a period of three (3) months (or such
other period of time not exceeding six (6) months as is determined by the Board
at the time of grant) from the date of such notice, and any unexercised Stock
Awards shall terminate upon the expiration of such period.

             "Change in Control" means the consummation of any of the following
transactions:

                           (1)                      a merger or consolidation of
the Company or Bancshares with any other corporation, other than a merger or
consolidation which would result in beneficial owners of the total voting power
in the election of directors represented by the voting securities ("Voting
Securities") of the Company or Bancshares (as the case may be) outstanding
immediately prior thereto continuing to beneficially own securities representing
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total Voting
Securities of the Company or Bancshares, or of such surviving entity,
outstanding immediately after such merger or consolidation;

                           (2)                      the filing of a plan of
liquidation or dissolution of the Company or the closing of the sale, lease,
exchange or other transfer or disposition by the Company or Bancshares of all or
substantially all of the Company's assets;

                           (3)                      any person (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), other than (A) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or Bancshares,
(B) a corporation owned directly or indirectly by the shareholders of Bancshares
in substantially the same proportions as their beneficial ownership of stock in
Bancshares, or (C) Bancshares (with respect to Bancshares' ownership of the
stock of the Company), is or becomes the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, of the securities of
the Company or Bancshares representing 50% or more of the Voting Securities; or

                           (4)                      any person (as such term is
used in Sections 13(d) or 14(d) of the Exchange Act), other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or Bancshares, (b) a corporation owned directly or indirectly by the
shareholders of Bancshares in substantially the same proportions as their
ownership of stock in Bancshares, or (c) Bancshares (with respect to Bancshares'
ownership of the stock of the Company) is or becomes the beneficial owner
(within the meaning or Rule 13d-3 under the Exchange Act), directly or
indirectly, of the securities of the Company or Bancshares representing 25% or
more of the Voting Securities of such corporation, and within twelve (12) months
of the occurrence of such event, a change in the composition of the Board of
Directors of Bancshares occurs as a result of which sixty percent (60%) or fewer
of the directors are Incumbent Directors.

                "Incumbent Directors" shall mean directors who either


                                        (A)        are directors of the Company
as of the date hereof;

                                        (B)        are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
directors of the Company who are Incumbent Directors described in (A) above at
the time of such election or nomination; or

                                        (C)        are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
directors of the Company who are Incumbent Directors described in (A) or (B)
above at the time of such election or nomination.

             Notwithstanding the foregoing, "Incumbent Directors" shall not
include an individual whose election or nomination to the Board occurs in order
to provide representation for a person or group of related persons who have
initiated or encouraged an actual or threatened proxy contest relating to the
election of directors of the Company.

14.                     AMENDMENT OF THE PLAN AND STOCK AWARDS.

             (a)                      The Board may amend, alter, or discontinue
the Plan, but no amendment, alteration or discontinuation shall be made which
would impair the rights of an optionee under any Award theretofore granted
without the optionee's or recipient's consent, except such an amendment made to
cause the Plan to comply with applicable law, stock exchange rules or accounting
rules. In addition, no such amendment shall be made without the approval of the
Company's shareholders to the extent such approval is required by law or
agreement or if such amendment would:

                           (1)             Materially increase benefits accruing
to participants under the Plan;

                           (2)             Increase the aggregate number of
securities issued under the Plan;

                           (3)             Significantly modify the eligibility
requirements for participants in the Plan; and

                           (4)             Reprice any Incentive Stock Options
or Nonstatutory Options.

             (b)                      The Board may amend the terms of any Stock
Option or other Award theretofore granted, prospectively or retroactively, but
no such amendment (a) shall cause a qualified award to cease to qualify for the
Section 162(m) of the Code or (b) impair the rights of any holder without the
holder’s consent except such an amendment made to cause the Plan or Award to
qualify for any exemption provided by Rule 16b-3 or (c) modify the terms of any
Stock Option or other Award in a manner inconsistent with the provisions of this
Plan.

             (c)                      Subject to the above provisions, the Board
shall have the authority to amend the Plan to take into account changes in law
and tax and accounting rules as well as other developments, and to grant Awards
which qualify for beneficial treatment under such rules without shareholder
approval.

15.                         TERMINATION OR SUSPENSION OF PLAN.

             (a)                      The Board may suspend or terminate the
Plan at any time.  Unless sooner terminated, the Plan shall terminate on
December 18, 2006 which shall be within ten (10) years from the date the Plan is
adopted by the Board or approved by the shareholders of the Company, whichever
is earlier.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

             (b)                      Rights and obligations under any Stock
Award granted while the Plan is in effect shall not be impaired by suspension or
termination of the Plan, except with the written consent of the person to whom
the Stock Award was granted.

16.                     EFFECTIVE DATE OF PLAN.

             The Plan shall become effective as determined by the Board, but no
Stock Awards granted under the Plan shall be exercised unless and until the Plan
has been approved by the shareholders of the Company, which approval shall be
within twelve (12) months before or after the date the Plan is adopted by the
Board, and, if required, an appropriate permit has been issued by the
Commissioner of Corporations of the State of California.

 

 